Exhibit 10.53
  
Maximum Guarantee Agreement
 
NO.13108209121002-01
 
The Parties:
 
Creditor (Party A):
 
Anyang Branch, Guangdong Development Bank
 
Address: Xiduan. Renmin Street, Anyang
 
Legal Representative/Responsible Person: Shen Xueqing      Title: President
 
Tel: 0372-5972500   Fax: 0372-5937949       Postal Code: 455000
 
Guarantor (Party B): Henan Shuncheng Group Coal Coke Co., Ltd
 
Address: Tongye Town, Anyang County
 
Legal Representative/Responsible Person: Wang Xinshun Title: Legal
Representative
 
Business License NO.: 4105221000038
 
ID NO. (For natural person)  ____/____
 
Tel: 0372-5601887   Fax:  0372-5601887                Postal Code: 455131
 
Opening Bank:
 
Basic Account/Settlement Account: Tongye Office, Anyang Agricultural Bank of
China.
 
Account No.:
 
General Account/Savings Account:  (1)            /        Account No. ____/____
 
                              (2)         /           Account No. ____/____
 
Signed at Anyang, Henan
 

--------------------------------------------------------------------------------


 
Whereas Party B voluntarily provide guarantee to Party A for the fulfillment of
the debt under the Principal Agreement as stated in Article 1 hereinafter, the
parties hereto enter into this Agreement through equal negotiation, the terms
hereof shall be interpreted in accordance with the Principal Agreement, unless
otherwise specified.
 
Article 1 the Principal Agreement
 
The Principal Agreement refers to the definition A:
 
A.
The Comprehensive Credit Line Contract, dated in 6 July 2009, numbered
13108209121002, reached in by and between Party A and Anyang Hubo Cement co.
Ltd. of Henan Province (hereinafter referred to as the “Debtor”) and its
amendments or supplementary agreements (including but not limited to Extension
Agreement. If that agreement has single agreements signed, the single agreements
thereof shall also be involved in the Principal Agreement if any.)

 
B.
A series of agreements and their amendments or supplements (including but not
limited to extension agreements) signed by Party A and ___/____ (hereinafter
referred to as the “Debtor”) from       /   (date)   to      /    (date)  .

 
Article 2 Maximum Amount
 
2.1
The Maximum Amount of loan principal guaranteed by this Agreement:

 
Currency: RMB
 
THIRTEEN MILLION YUAN
 
RMB 13,000,000.00
 
2.2
All the amount and expenses defined in Article 4.

 
The Maximum Amount of Credit covered by this Agreement shall be the sum of the
amount specified in the above two clauses.
 
Article 3 Type of Guaranty
 
3.1
The guaranty mode hereof is guaranty with joint and several liabilities;

 
3.2
The guarantors shall form several joint guarantees and undertake joint and
several liabilities in case of several guarantors under this Agreement.

 

--------------------------------------------------------------------------------


 
Article 4 Scope of Guaranty
 
The guaranty covers principal, interests, default interest, compound interest,
liquidated damages, all expenses incurred in the performance of the Creditor’s
Rights (including but not limited to litigation fee, arbitration fee, attorney
fee, travel expenses, enforcement fee, expenses for preservation of property,
evaluation fees, charge for auction or disposition of property, transfer fee and
announcement fee) and other payable expenses.
 
Article 5 Guaranty Period and Limitation of Action
 
5.1
Guaranty Period: two years as of the maturity date of the debt performance
period under the Principal Agreement.

 
5.2
the guaranty period shall be two years after the date when Party A notify the
debtor of the prepayment in writing in case that Party A requires the debtor to
prepay the debt in accordance with laws or the Principal Agreement;

 
5.3
Party A has the right to ask Party B assume the guarantee liability of the Debt
in whole or in part, together or separately for one or more debts during the
guaranty period. The guaranty period for any one debt shall be from the
effective date of this Agreement to two years as from the expiry of last
installment loan in case of the repayment in installments for the debt.

 
5.4
If the principal creditor’s right has not been fully repaid, Party A will ask
the guarantor(s) to undertake the guarantee liability before the expiry of the
guaranty period as stipulated in this Article. The Limitation of Action shall be
calculated and applied from the date when the creditor asks the guarantor(s) to
assume the guarantee liability.

 
Article 6 Enforcement of Guarantee
 
6.1
Party A can directly ask Party B to pay the loan principal and interest and
relevant expenses which the Debtor fails to repay according to the principal
agreement, and Party A is entitled to claim for the amount due, and to deduct
the payable amount of which the debtor should repay in the accounts Party B
opened with Party A or any branches of Party A without Party B’s permission.

 
6.2
In case the debt is guaranteed by both the personal guarantee and guarantee in
rem, then if the debtor fails to repay the debt due or the circumstance where
the guarantee shall be enforced as agreed by the parties happens, Party A is
entitled to choose guarantee in rem as the way to perform the guarantee, as to
the debt with both the personal guarantee and guarantee in rem, or require Party
B to assume the guaranty liability.

 
6.3
Party A is entitled to ask Party B to assume the guarantee liability beforehand
by written notification in case of any circumstance as follows:

 

--------------------------------------------------------------------------------


 
 
a.
The Principal Agreement shall be canceled upon conditions stipulated by the law
or terms and conditions;

 
 
b.
The debt under the Principal Agreement can not be liquidated or liquidated in
whole when other situations agreed by the parties in the Principal Agreement for
the early repayment of the debt happen.

 
6.4
Other guarantors (and/or Party B) undertake to assume their guarantee
liabilities even after the Creditor waives the guarantee rights or the priority
of the guarantee in rem or changes the guarantee in rem.

 
Article 7 Declaration & Commitment
 
Party B states and undertakes as follows:
 
7.1
Party B shall be a company or an organization that has been legally established
and lawfully exists and has complete civil capacity to execute and perform this
Agreement. Or Party B shall be a legally qualified natural person with complete
civil capacity to execute and perform this Agreement.

 
7.2
Party B fully understands the terms and conditions of the Principal Agreement;
The execution and performance of this Agreement are based on the Party B’s real
intent and free will while Party B has already obtained all the legal and valid
authorization as required by its Articles of Association or other inner
management files.

 
If Party B is a company, the Guaranty hereof has already been passed by the
board of directors and shareholders meeting according to the provisions of its
Articles of Association; If the there are limitation provisions applicable to
the guaranteed total amount and separate guaranty amount in the Articles of
Association, the guaranty hereof shall not exceed the stipulated limit.
 
Legal representative or authorized representative signing the Agreement on
behalf of Party B shall sign this Agreement with legal, valid authorization from
the company; execution and performance of this Agreement shall not cause any
breach of any contracts, agreements or other legal documents that bind Party B.
 
7.3
Party B shall promise all documents and materials submitted to Party A are
accurate, real, complete and valid

 
7.4
Party B shall accept Party A’s supervision and inspection on the production and
operation condition, financial condition, and shall provide necessary assistance
and cooperation;

 

--------------------------------------------------------------------------------


 
7.5
Party B shall not conceal any already-taken huge debt before the execution date
hereof;

 
7.6
If there are some circumstances that may affect Party B’s financial condition
and performance capability, including but not limited to division, merger, joint
operation, joint venture with foreign investment, cooperation, contractual
operation, reorganization, restructuring, going public and other changes of
forms, decrease of registered capital, transfer of significant asset or stock
equity, undertaking of huge debt, annexation, dissolution, being shut-down,
revocation of Business License, deteriorating of financial situation, bankruptcy
application (or be applied), or involved in major litigation or arbitration,
Party B shall notify Party A in writing in a timely manner.

 
7.7
Party B vows to ensure the due performance of all guarantee liabilities under
this Agreement in case of division, merger, shareholding system reform and other
circumstances during the term of this Agreement.

 
Article 8 Culpa In Contrahendo
 
In case of invalidity of this Agreement for Party B’s fault in concluding this
Agreement, Party B shall reimburse any loss or damage Party A suffers as a
result of the invalidity.
 
Article 9 Disclosure of the Inner Related Parties of Party B And Related
Transaction
 
The parties hereto agree to adopt Section 9.1 hereunder:
 
9.1
Party B isn’t the group customer determined by Party B according to Guidelines
of Commercial Bank to the Risk Management of Granting Credit to the Group
Client,( ‘Guidelines’ for short);

 
9.2
Party B is the group client determined by Party A according to the Guidelines.
Party B shall report to Party A the related transaction with an mount more than
10% of its net asset in a timely manner according to Article 17 of Guidelines,
including the relation among transaction parties, transaction items and nature
of the transaction, transaction amount or its proportion, pricing policies
(including transaction without any price or only with nominal amount).

 
Article 10 Party A’s Rights & Obligations
 
10.1
The right to ask Party B to submit the documents which can verify Party B’s
legal status;

 
10.2
The right to ask Party B to submit the financial report and other materials
which explains its credit information;

 

--------------------------------------------------------------------------------


 
10.3
The right to ask Party B to assume the guarantee liability under this Agreement
upon the maturity of the debt if the debtor fails to liquidate wholly or partly
the debt due.

 
10.4
Party A shall in a timely manner notify Party B in writing of the transfer if
Party A transfers its rights as a creditor to the third party during the term of
this Agreement.

 
Article 11 Party B’s Rights and Obligations
 
11.1
Party B shall sign and return the receipt to the person serving the loan
collection documents sent or delivered by Party A. Party B shall send the
receipt in three days after receiving the reminder letter or other collection
documents (including but not limited to those sent by post, telex, cable,
facsimile and Email).

 
11.2
Party B shall undertake the guarantee liability in the scope as defined in this
Agreement notwithstanding the changes to the Principal Agreement by Party A and
the debtor which could be made without Party B’s permission unless the change
would impose more guarantee liability on Party B (except the interest change in
accordance with relevant regulations)

 
11.3
In case Party A transfer the principal creditor’s right to any third person,
then Party B shall continue to undertake the guarantee liability within the
original scope.

 
11.4
Party B shall not provide the guarantee beyond its guarantee capability or
dispose the asset in the ways that may jeopardize its guarantee capability, nor
shall Party B cause any damage to Party A’s rights during the guarantee period.
Party B is obliged to submit Balance Sheet and the description of the guarantees
provided to external parties, and regularly or occasionally provide Party A with
the financial statements and other documents which can explain its real
financial situation in Party A’s request.

 
11.5
Party A is entitled to directly ask Party B to liquidate the debt under the
Principal Agreement which is due or shall be repaid early according to relevant
provisions if the debtor fails to repay the loan principal and interest in
accordance with the Principal Agreement. Party B shall not decline any
reimbursement claim made by Party A with any excuse and voluntarily waive its
right of defense as stipulated in Article 20 of The Guaranty Law of the People's
Republic of China.

 
11.6
Party B agrees to assume the guarantee of joint and several liabilities as of
the date when Party B receives written notification sent by Party A concerning
cancellation of this Agreement or early recovery of the creditor’s right
according to the laws or provisions during the term of this Agreement.

 

--------------------------------------------------------------------------------


 
Article 12 Breach of Agreement
 
Party B shall be breach of this Agreement in one of the following circumstances:
 
1.
Party B fails to fulfill guarantee liability timely according to the provisions
of the Agreement;

 
2.
Party B makes fraudulent statement in the Agreement or breaches its commitment
hereof;

 
3.
There happens any incident stipulated in paragraph 6 of Article 7 hereof which
severely affects Party B’s finance condition and performance capability;

 
4.
when Party B’s business is terminated, dissolved, revoked or bankrupted;

 
5.
Breach of other provisions hereof by Party B;

 
6.
Party B fails to provide corresponding guarantee or the guarantee can hardly
meet Party A’s requirement in case that the senior management staffs of Party B
are suspected of being involved in corruption, bribe-taking, jobbery or other
illegal management;

 
7.
Party B fails to provide corresponding guarantee or the guarantee can hardly
meet Party A’s requirement in case that Party B is involved in severe financial
loss, loss of assets or losses or other financial crisis caused by Party B’s
external guarantee.

 
8.
Party B fails to provide corresponding guarantee or the guarantee can hardly
meet Party A’s requirement in case that crisis occurs in management or financial
affairs of controlling shareholders or other related companies of Party B, or
Party B, controlling shareholders and other related companies are involved in a
significant related transaction which may have effects on the operation of Party
B;

 
9.
Party B fails to provide corresponding guarantee or the guarantee can hardly
meet Party A’s requirement in case of the adverse change in Party B’s industry;

 
10.
Party B’s infringement of other Agreements between Party B and Party A or other
institutions of Guangdong Development Bank.

 
In case there occurs any breach as above mentioned, Party A is entitled to adopt
following measures respectively or jointly based on each separate circumstance:
 
1.
Require Party B to correct the breaches within a time limit and fulfill the
guaranty liability timely;

 
2.
Decrease, suspend or terminate the line of credit to Party B totally or partly;

 

--------------------------------------------------------------------------------


 
3.
Suspend or terminate, totally or partly, to accept Party B’s loan application
under other Agreements; Suspend or terminate, totally or partly, loan release of
trade financing in process;

 
4.
Declare due immediately, totally or partly, Party B’s unpaid principal,
interests and other payables in connection with loan or trade financing loan
under other Agreements ;

 
5.
Terminate or relieve the Agreement, terminate or relieve other Agreements
between Party B and Party A totally or partly;

 
6.
Require Party B to compensate losses of Party A resulting from the breach of
Agreement;

 
7.
It only needs to send notification beforehand or afterwards for Party A to
deduct the money in the account that Party B opens in Party A in order to pay
off all or part of debt. The undue money in the account shall be regarded as due
ahead of time. In case of any discrepancy between the currency of the accounts
and the pricing currency of Party A’s  credit business, it shall be converted by
the price of selling spot exchange at the deduction date when the pricing
currency of Party A’s credit business is foreign currency; or be converted by
the price of purchasing spot exchange at the deduction date when the pricing
currency of Party A’s business is RMB currency.

 
8.
Other measures Party A take for necessary.

 
Article 13 Validity, Amendment, Termination and Suspension
 
13.1
This Agreement shall be effective from the date of signing and sealing by the
parties to the date when the loan principal, interest, default interest,
compound interest, liquidated damage, compensation, all expenses incurred in the
enforcement of creditor’s rights and other payable expenses are paid off.

 
13.2
This Agreement has binding force on the parties and their respective legal
successors or transferees after taking effect;

 
13.3
This Agreement is independent of the Principal Agreement in the validity. In
other words, the total or partial invalidity of the Principal Agreement shall
not affect the effectiveness of this Agreement and the obligation of Party B;

 
13.4
This Agreement shall not be changed unilaterally or terminated early by either
party after this Agreement becomes effective;

 
A written change or revision agreement may be entered into after negotiation and
mutually agreed by both parties. Any revision or amendment shall constitute an
inseparable part to this Agreement.
 

--------------------------------------------------------------------------------


 
A written agreement shall be reached between the parties hereto after
negotiation in case that the Agreement shall be terminated early. The terms and
conditions of this Agreement shall remain in force before the written agreement
takes effective.
 
Article 14 Notarization
 
The parties hereby agree and confirm: this Agreement is held to be enforceable
and executed compulsorily after the notarization and Party A may apply for court
enforcement which Party B shall accept unconditionally and waive the right of
defense according to this Agreement in case that the debtor fails to repay the
principal and interest due and other payable expenses or of any infringement by
Party B as stipulated in Article 12 hereof,
 
Article 15 Applicable Law and Settlement of Disputes
 
This Agreement is governed and construed by laws of the People’s Republic of
China.
 
All disputes and argues arising from the performance of this Agreement shall be
solved through negotiation by the parties; if negotiation fails, both parties
agree to adopt the same settlement of disputes as stated in the Principal
Agreement;
 
During the settlement of dispute, other provisions in the Agreement that may not
be affected shall be performed continuously.
 
Article 16 Special Statement of Party B
 
16.1
In witness hereof Party B hereto has accurate and correct understanding of the
terms and conditions of this Agreement and have conducted detailed negotiation
of all clauses, free of any objection, to accept this Agreement without any
limitation or exemption of Party B’s liability;

 
16.2
with Party B’s authorization, Party A can submit the enterprise credit
information to the credit service center of People’s Bank of China (or other
finance regulatory organizations) during the term of the loan (or credit) and
can inquire the above-mentioned organizations of the credit information of Party
B and use the information at any time.

 
Article 17 Supplementary Provisions
 
17.1
The parties shall examine carefully the scope and prescriptive period of
authorization of the counter-party and the signatory before the execution of
this Agreement;

 

--------------------------------------------------------------------------------


 
17.2
The parties agree that the communication and contact addresses shall be the
domiciles stated in this Agreement unless otherwise provided and promise to
timely notify the other party in writing in case of the change of communication
and contact addresses.

 
17.3
In this Agreement:

 
Responsible person of Party A: Name:[illegible] Tel: 5972500
 
Responsible person of Party B: Name: [illegible] Tel: 5681368
 
17.4
Any appendixes, revisions or supplements to this Agreement shall form an
integral part of this Agreement and shall share the same binding force with
this Agreement.

 
The appendixes to this Agreement includes: Approved List of Investigation of
Guarantee and surety.
 
17.5
This Agreement shall be in duplicate, respectively held by Party A, Party B [and
the registration authority], and the originals have same legal effect.

 
Article 18 Other Provisions (please attach separate sheet if necessary)
 
Party B voluntarily waives the right of defense that the joint and several
liabilities shall only be available to the debt other than the guaranteed debt,
viz. Party B, voluntarily and directly, without the prior enforcement of
creditor’s right by Party A, assume the joint and several liabilities of all
outstanding debt in case of any breach by the debtor.
 

--------------------------------------------------------------------------------


 
In witness hereof the parties hereto by representative duly authorized have
executed the Agreement.
 
Party A:                                          Party B:
 
Common Seal:                                      Common Seal:
 
Legal Representative:                                  Legal Representative:
 
Authorized representative: /s/ Shen Xue Qing    Authorized representative: /s/
Wang Xinshun
 
Dated 6th Jul 2009
 

--------------------------------------------------------------------------------


 